GERMAN, Commissioner;
In motion for rehearing, our attention is called to the fact that in stating the relief sought by the insurance company we stated as follows: “In the alternative, it proposed to reconvey the property,” etc. We should have said, “retain the property,” and" the opinion is corrected in that respect.
*848We also change the language of the decree so that the same shall read as follows:
“The judgment of the Court of Civil Appeals and of the trial court are hereby reversed, and judgment is here rendered in favor of plaintiff in error, Pan-American Life Insurance Company, against defendant in error, Ward-I-Iarrison Mortgage Company, tor the amount of the Wisely indebtedness, with interest to date of final settlement, subject to a credit of $2,500.00 as óf date August 4, 1925, and for all costs of suit; and plaintiff in error will duly re-assign to defendant in error without recourse the unpaid balance of the Wisely indebtedness, without the deed of trust security for the payment of same; and the cause is remanded in order that the trial court may enter judgment in accordance herewith.”
The judgment in all other particulars remains unchanged, and all motions for rehearing are overruled.
Opinion adopted by the Supreme Court.